       Case 4:18-cv-07174-KAW Document 10 Filed 12/28/18 Page 1 of 2



 1   SULAIMAN LAW GROUP, LTD.
     Joseph S. Davidson (Admitted Pro Hac Vice)
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   Telephone: 630-575-8181
     Facsimile: 630-581-8188
 5   E-Mail: jdavidson@sulaimanlaw.com
     Attorney for the Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8
                                                        Case No. 4:18-cv-07174-KAW
 9

10                                                      NOTICE OF VOLUNTARY DISMISSAL
      SHAWN SHARP,                                      WITHOUT PREJUDICE
11                      Plaintiff,
12
             v.
13
      MOBILOANS, LLC,
14
                        Defendant.
15
            NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),
16
     Plaintiff, SHAWN SHARP voluntarily dismisses without prejudice the above-entitled action
17

18   against Defendant MOBILOANS, LLC. This notice of dismissal is being filed with the Court

19   before service by Defendant of either an answer or a motion for summary judgment.
20   Date: December 28, 2018                    Respectfully submitted,
21
                                                By: /s/ Joseph S. Davidson (Admitted Pro Hac Vice)
22
                                                Joseph S. Davidson
23                                              SULAIMAN LAW GROUP, LTD.
                                                2500 South Highland Avenue
24                                              Suite 200
25                                              Lombard, Illinois 60148
                                                Telephone: 630-575-8181
26                                              Facsimile: 630-581-8188
                                                E-mail: jdavidson@sulaimanlaw.com
27

28
                                                    1
       Case 4:18-cv-07174-KAW Document 10 Filed 12/28/18 Page 2 of 2



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on December 28, 2018, I electronically filed the foregoing with the
 3
     Clerk of the Court for the United States District Court for the Northern District of California by
 4
     using the CM/ECF system.
 5
                                                 s/ Joseph S. Davidson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
